
	

115 S2953 IS: Expanding Access to Capital for Rural Job Creators Act
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2953
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Jones (for himself, Mr. Heller, Ms. Heitkamp, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Securities Exchange Act of 1934 to expand access to capital for rural-area small
			 businesses, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Expanding Access to Capital for Rural Job Creators Act.
		2.Access to capital for rural-area small businesses
 Section 4(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(j)) is amended— (1)in paragraph (4)(C), by inserting rural-area small businesses, after women-owned small businesses,; and
 (2)in paragraph (6)(B)(iii), by inserting rural-area small businesses, after women-owned small businesses,.  